
	

113 S928 IS: Claims Processing Improvement Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 928
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  processing of claims for compensation under laws administered by the Secretary
		  of Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Claims Processing Improvement
			 Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Agency of original jurisdiction
					Sec. 101. Establishment of working group to improve employee
				work credit and work management systems of Veterans Benefits
				Administration.
					Sec. 102. Establishment of task force on retention and training
				of Department of Veterans Affairs claims processors and
				adjudicators.
					Sec. 103. Streamlining non-Department of Veterans Affairs
				Federal records requests.
					Sec. 104. Recognition of representatives of Indian tribes in
				the preparation, presentation, and prosecution of claims under laws
				administered by the Secretary of Veterans Affairs.
					Sec. 105. Pilot program on participation of local and tribal
				governments in improving quality of claims for disability compensation
				submitted to Department of Veterans Affairs.
					Sec. 106. Quarterly reports on progress of Department of
				Veterans Affairs in eliminating backlog of claims for compensation that have
				not been adjudicated.
					TITLE II—Board of Veterans' Appeals and Court of Appeals for
				Veterans Claims
					Sec. 201. Modification of filing period for notice of
				disagreement to initiate appellate review of decisions of Department of
				Veterans Affairs.
					Sec. 202. Determination of manner of appearance for hearings
				before Board of Veterans' Appeals.
					Sec. 203. Disclosure of certain medical records in appellate
				proceedings in certain courts.
					TITLE III—Other matters
					Sec. 301. Extension of authority for operations of Manila
				Department of Veterans Affairs Regional Office.
					Sec. 302. Extended period for scheduling of medical exams for
				veterans receiving temporary disability ratings for severe mental
				disorder.
					Sec. 303. Extension of marriage delimiting date for surviving
				spouses of Persian Gulf War veterans to qualify for death pension.
					Sec. 304. Making effective date provision consistent with
				provision for benefits eligibility of a veteran's child based upon termination
				of remarriage by annulment.
					Sec. 305. Extension of temporary authority for performance of
				medical disabilities examinations by contract physicians.
				
			IAgency of
			 original jurisdiction
			101.Establishment
			 of working group to improve employee work credit and work management systems of
			 Veterans Benefits Administration
				(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Veterans Affairs shall establish a working group to
			 assess and develop recommendations for the improvement of the employee work
			 credit and work management systems of the Veterans Benefits
			 Administration.
				(b)CompositionThe
			 working group shall be composed of the following:
					(1)The Secretary or
			 the Secretary's designee.
					(2)Individuals
			 selected by the Secretary from among employees of the Department of Veterans
			 Affairs who—
						(A)handle claims for
			 compensation and pension benefits; and
						(B)are recommended
			 to the Secretary by a labor organization for purposes of this section.
						(3)Not fewer than
			 three individuals selected by the Secretary to represent different
			 organizations recognized by the Secretary for the representation of veterans
			 under section 5902 of title 38, United States Code.
					(c)DutiesThe
			 duties of the working group are as follows:
					(1)To assess and
			 develop recommendations for the improvement of the employee work credit and
			 work management systems of the Veterans Benefits Administration.
					(2)To develop a data
			 based methodology to be used in revising the employee work credit system of the
			 Department and a schedule by which revisions to such system should be
			 made.
					(3)To assess and
			 develop recommendations for improvement of the resource allocation model of the
			 Veterans Benefits Administration.
					(d)Review and
			 incorporation of findings from prior studyIn carrying out its
			 duties under subsection (c), the working group shall review the findings and
			 conclusions of the Secretary regarding previous studies of the employee work
			 credit and work management systems of the Veterans Benefits
			 Administration.
				(e)Reports
					(1)Interim
			 reportNot later than 180 days after the date of the
			 establishment of the working group, the working group shall submit to Congress
			 a report on the progress of the working group.
					(2)Final
			 reportNot later than one year after the date of the
			 establishment of the working group, the working group shall submit to Congress
			 the methodology and schedule developed under subsection (c)(2).
					(f)Implementation
			 of methodology and scheduleAfter submitting the report under
			 subsection (e), the Secretary shall take such actions as may be necessary to
			 apply the methodology developed under subsection (c)(2) and apply such
			 methodology according to the schedule developed under such subsection.
				102.Establishment
			 of task force on retention and training of Department of Veterans Affairs
			 claims processors and adjudicators
				(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish a task force to assess retention and training of claims processors
			 and adjudicators that are employed by the Department of Veterans Affairs and
			 other Federal agencies and departments.
				(b)CompositionThe
			 task force shall be composed of the following:
					(1)The Secretary of
			 Veterans Affairs.
					(2)The Director of
			 the Office of Personnel Management.
					(3)The Commissioner
			 of Social Security.
					(4)An individual
			 selected by the Secretary of Veterans Affairs who represents an organization
			 recognized by the Secretary for the representation of veterans under section
			 5902 of title 38, United States Code.
					(5)Such other
			 individuals selected by the Secretary who represent such other organizations
			 and institutions as the Secretary considers appropriate.
					(c)DurationThe
			 task force established under subsection (a) shall terminate not later than two
			 years after the date on which the task force is establish under such
			 subsection.
				(d)DutiesThe
			 duties of the task force are as follows:
					(1)To identify key
			 skills required by claims processors and adjudicators to perform the duties of
			 claims processors and adjudicators in the various claims processing and
			 adjudication positions throughout the Federal Government.
					(2)To identify
			 reasons for employee attrition from claims processing positions.
					(3)Not later than
			 one year after the date of the establishment of the task force, to develop a
			 Government-wide strategic and operational plan for promoting employment of
			 veterans in claims processing positions in the Federal Government.
					(4)To coordinate
			 with educational institutions to develop training and programs of education for
			 members of the Armed Forces to prepare such members for employment in claims
			 processing and adjudication positions in the Federal Government.
					(5)To identify and
			 coordinate offices of the Department of Defense and the Department of Veterans
			 Affairs located throughout the United States to provide information about, and
			 promotion of, available claims processing positions to members of the Armed
			 Forces transitioning to civilian life and to veterans with disabilities.
					(6)To establish
			 performance measures to assess the plan developed under paragraph (3), to
			 assess the implementation of such plan, and revise such plan as the task force
			 considers appropriate.
					(7)To establish
			 performance measures to evaluate the effectiveness of the task force.
					(e)Reports
					(1)Submittal of
			 planNot later than one year after the date of the establishment
			 of the task force, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the plan developed by the task force under subsection (d)(3).
					(2)Assessment of
			 implementationNot later than 120 days after the termination of
			 the task force, the Secretary shall submit to Congress a report that assesses
			 the implementation of the plan developed by the task force under subsection
			 (d)(3).
					103.Streamlining
			 non-Department of Veterans Affairs Federal records requests
				(a)In
			 generalParagraph (2) of
			 section 5103A(c) of title 38, United States Code, is amended to read as
			 follows:
					
						(2)(A)Whenever the Secretary
				attempts to obtain records from a Federal department or agency, other than the
				Department, under this subsection, the Secretary shall make not fewer than two
				attempts to obtain the records, unless the records are obtained or the response
				to the first request makes evident that a second request for such records would
				be futile.
							(B)The notification requirements under
				subsection (b)(2) of this section shall apply if the Secretary is unable to
				obtain all of the records sought from a Federal department or agency other than
				the
				Department.
							.
				(b)Subsequent
			 attainment of recordsSuch section is further amended by adding
			 at the end the following new paragraph:
					
						(3)If, after adjudicating a claim for a
				benefit under a law administered by the Secretary, the Secretary receives a
				record relevant to such claim (or associates with the file for such claim a
				record) that the Secretary requested from a Federal department or agency before
				the adjudication, the record received (or associated) shall be deemed to have
				been in the file for such claim as of the date of the original filing of the
				claim for such
				benefit.
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act and shall
			 apply with respect to any claim that—
					(1)is filed on or
			 after the date that is 180 days after the date of the enactment of this Act;
			 or
					(2)was filed before
			 the date of the enactment of this Act and was not final as of such date.
					104.Recognition of
			 representatives of Indian tribes in the preparation, presentation, and
			 prosecution of claims under laws administered by the Secretary of Veterans
			 AffairsSection 5902(a)(1) of
			 title 38, United States Code, is amended by inserting Indian tribes (as
			 defined in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b)) after Foreign Wars,.
			105.Pilot program
			 on participation of local and tribal governments in improving quality of claims
			 for disability compensation submitted to Department of Veterans
			 Affairs
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of entering into
			 memorandums of understanding with local governments and tribal
			 organizations—
					(1)to improve the
			 quality of claims submitted to the Secretary for compensation under chapter 11
			 and pension under chapter 15 of title 38, United States Code; and
					(2)to provide
			 assistance to veterans who may be eligible for such compensation or pension in
			 submitting such claims.
					(b)Minimum number
			 of participating tribal organizationsIn carrying out the pilot
			 program required by subsection (a), the Secretary shall enter into memorandums
			 of understanding with at least—
					(1)two tribal
			 organizations; and
					(2)10 State or local
			 governments.
					(c)Tribal
			 organization definedIn this section, the term tribal
			 organization has the meaning given that term in section 3765 of title
			 38, United States Code.
				106.Quarterly
			 reports on progress of Department of Veterans Affairs in eliminating backlog of
			 claims for compensation that have not been adjudicated
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act and not less frequently than
			 quarterly thereafter through calendar year 2015, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the backlog of claims filed with the Department of Veterans Affairs for
			 compensation that have not been adjudicated by the Department.
				(b)ContentsEach
			 report submitted under subsection (a) shall include the following:
					(1)For each month
			 through calendar year 2015, a projection of the following:
						(A)The number of
			 claims completed.
						(B)The number of
			 claims received.
						(C)The number of
			 claims backlogged at the end of the month.
						(D)The number of
			 claims pending at the end of the month.
						(E)A description of
			 the status of the implementation of initiatives carried out by the Secretary to
			 address the backlog.
						(2)For each quarter
			 through calendar year 2015, a projection of the average accuracy of disability
			 determinations for compensation claims that require a disability rating (or
			 disability decision).
					(3)For each month
			 during the most recently completed quarter, the following:
						(A)The number of
			 claims completed.
						(B)The number of
			 claims received.
						(C)The number of
			 claims backlogged at the end of the month.
						(D)The number of
			 claims pending at the end of the month.
						(E)A description of
			 the status of the implementation of initiatives carried out by the Secretary to
			 address the backlog.
						(4)For the most
			 recently completed quarter, an assessment of the accuracy of disability
			 determinations for compensation claims that require a disability rating (or
			 disability decision).
					(c)Availability to
			 publicThe Secretary shall make each report submitted under
			 subsection (a) available to the public.
				(d)DefinitionsIn
			 this section:
					(1)BackloggedThe
			 term backlogged, with respect to a claim for compensation received
			 by the Secretary, means a claim that has been pending for more than 125
			 days.
					(2)PendingThe
			 term pending, with respect to a claim for compensation received by
			 the Secretary, means a claim that has not been adjudicated by the
			 Secretary.
					IIBoard of
			 Veterans' Appeals and Court of Appeals for Veterans Claims
			201.Modification
			 of filing period for notice of disagreement to initiate appellate review of
			 decisions of Department of Veterans Affairs
				(a)Filing of
			 notice of disagreement by claimants
					(1)In
			 generalParagraph (1) of section 7105(b) of title 38, United
			 States Code, is amended—
						(A)by striking
			 one year and inserting 180 days in the first
			 sentence; and
						(B)by striking
			 one-year and inserting 180-day in the third
			 sentence.
						(2)Electronic
			 filingSuch paragraph is further amended by inserting or
			 transmitted by electronic means after postmarked.
					(3)Good cause
			 exception for untimely filing of notices of disagreementSuch
			 section 7105(b) is amended by adding at the end the following new
			 paragraph:
						
							(3)(A)A notice of
				disagreement not filed within the time prescribed by paragraph (1) shall be
				treated by the Secretary as timely filed if—
									(i)the Secretary determines that the
				claimant, legal guardian, or other accredited representative, attorney, or
				authorized agent filing the notice had good cause for the lack of filing within
				such time; and
									(ii)the notice of disagreement is filed
				not later than 186 days after the period prescribed by paragraph (1).
									(B)For purposes of this paragraph, good
				cause shall include the following:
									(i)Circumstances relating to any
				physical, mental, educational, or linguistic limitation of the claimant, legal
				guardian, representative, attorney, or authorized agent concerned (including
				lack of facility with the English language).
									(ii)Circumstances relating to significant
				delay in the delivery of the initial decision or of the notice of disagreement
				because of natural disaster or factors relating to geographic location.
									(iii)A change in financial circumstances,
				including the payment of medical expenses or other changes in income or net
				worth that are considered in determining eligibility for benefits and services
				on an annualized basis for purposes of needs-based benefits under chapters 13,
				15, and 17 of this
				title.
									.
					(b)Application by
			 Department for review on appealSection 7106 of such title is
			 amended in the first sentence by striking one-year period described in
			 section 7105 and inserting period described in section
			 7105(b)(1).
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to claims for compensation and benefits under laws administered by the
			 Secretary of Veterans Affairs filed with the Secretary after the date of the
			 enactment of this Act.
				202.Determination
			 of manner of appearance for hearings before Board of Veterans' Appeals
				(a)In
			 generalSection 7107 of title 38, United States Code, is
			 amended—
					(1)by redesignating
			 subsection (f) as subsection (g);
					(2)in subsection
			 (a)(1), by striking in subsection (f) and inserting in
			 subsection (g); and
					(3)by striking
			 subsections (d) and (e) and inserting the following new subsections:
						
							(d)(1)Except as provided in
				paragraph (2), a hearing before the Board shall be conducted through picture
				and voice transmission, by electronic or other means, in such a manner that the
				appellant is not present in the same location as the members of the Board
				during the hearing.
								(2)(A)A hearing before the
				Board shall be conducted in person upon the request of an appellant.
									(B)In the absence of a request under
				subparagraph (A), a hearing before the Board may also be conducted in person as
				the Board considers appropriate.
									(e)(1)In a case in which a
				hearing before the Board is to be held as described in subsection (d)(1), the
				Secretary shall provide suitable facilities and equipment to the Board or other
				components of the Department to enable an appellant located at an appropriate
				facility within the area served by a regional office to participate as so
				described.
								(2)Any hearing conducted as described in
				subsection (d)(1) shall be conducted in the same manner as, and shall be
				considered the equivalent of, a personal hearing.
								(f)(1)In a case in which a
				hearing before the Board is to be held as described in subsection (d)(2), the
				appellant may request that the hearing be held at the principal location of the
				Board or at a facility of the Department located within the area served by a
				regional office of the Department.
								(2)A hearing to be held within an area
				served by a regional office of the Department shall (except as provided in
				paragraph (3)) be scheduled to be held in accordance with the place of the case
				on the docket under subsection (a) relative to other cases on the docket for
				which hearings are scheduled to be held within that area.
								(3)A hearing to be held within an area
				served by a regional office of the Department may, for cause shown, be advanced
				on motion for an earlier hearing. Any such motion shall set forth succinctly
				the grounds upon which the motion is based. Such a motion may be granted
				only—
									(A)if the case involves interpretation of
				law of general application affecting other claims;
									(B)if the appellant is seriously ill or
				is under severe financial hardship; or
									(C)for other sufficient cause
				shown.
									.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to cases received by the Board of Veterans' Appeals pursuant to notices
			 of disagreement submitted on or after the date of the enactment of this
			 Act.
				203.Disclosure of
			 certain medical records in appellate proceedings in certain
			 courtsSection 7332(b)(2) of
			 title 38, United States Code, is amended—
				(1)by redesignating subparagraphs (E) through
			 (G) as subparagraphs (F) through (H), respectively; and
				(2)by inserting after subparagraph (D) the
			 following new subparagraph (E):
					
						(E)To
				the Supreme Court of the United States, the United States Court of Appeals for
				the Federal Circuit, or the United States Court of Appeals for Veterans Claims,
				and all parties of record, in a case that is appealed to such court and such
				records are included in the record on appeal. Upon disclosure of such records,
				the court concerned shall impose appropriate safeguards against unauthorized
				disclosure that are consistent with the provisions of section 7268 of this
				title.
						.
				IIIOther
			 matters
			301.Extension of
			 authority for operations of Manila Department of Veterans Affairs Regional
			 OfficeSection 315(b) of title
			 38, United States Code, is amended by striking December 31, 2013
			 and inserting December 31, 2014.
			302.Extended
			 period for scheduling of medical exams for veterans receiving temporary
			 disability ratings for severe mental disorderSection 1156(a)(3) of title 38, United
			 States Code, is amended by striking six months and inserting
			 540 days.
			303.Extension of
			 marriage delimiting date for surviving spouses of Persian Gulf War veterans to
			 qualify for death pensionSection 1541(f)(1)(E) of title 38, United
			 States Code, is amended by striking January 1, 2011 and
			 inserting the date that is 10 years and one day after the date on which
			 the Persian Gulf War was terminated, as prescribed by Presidential proclamation
			 or by law.
			304.Making
			 effective date provision consistent with provision for benefits eligibility of
			 a veteran's child based upon termination of remarriage by
			 annulmentSection 5110(l) of
			 title 38, United States Code, is amended by striking , or of an award or
			 increase of benefits based on recognition of a child upon termination of the
			 child's marriage by death or divorce,.
			305.Extension of
			 temporary authority for performance of medical disabilities examinations by
			 contract physicians
				(a)In
			 generalSection 704(c) of the
			 Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is
			 amended by striking December 31, 2013 and inserting
			 December 31, 2014.
				(b)Report on
			 disability medical examinations furnished by Department of Veterans
			 Affairs
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the furnishing of general medical and
			 specialty medical examinations by the Department of Veterans Affairs for
			 purposes of adjudicating claims for benefits under laws administered by the
			 Secretary.
					(2)ContentsThe
			 report submitted under paragraph (1) shall include the following:
						(A)The number of
			 general medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating claims for benefits
			 under laws administered by the Secretary.
						(B)The number of
			 general medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating a claim in which a
			 comprehensive joint examination was conducted, but for which no disability
			 relating to a joint, bone, or muscle had been asserted as an issue in the
			 claim.
						(C)The number of
			 specialty medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating a claim.
						(D)The number of
			 specialty medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating a claim in which
			 one or more joint examinations were conducted.
						(E)A summary
			 (including citations of) any medical and scientific studies which provide a
			 scientific basis for determining that three repetitions is adequate to
			 determine the effect of repetitive use on functional impairments.
						(F)The names of all
			 examination reports, including general medical examinations and Disability
			 Benefits Questionnaires, used for evaluation of compensation and pension
			 disability claims which require measurement of repeated ranges of motion
			 testing and the number of examinations requiring such measurements which were
			 conducted in fiscal year 2012.
						(G)The average
			 amount of time taken by an individual conducting a medical examination to
			 perform the three repetitions.
						(H)A discussion of
			 whether there are more efficient and effective scientifically reliable methods
			 of testing for functional loss on repetitive use of an extremity other than the
			 three time repetition currently used by the Department.
						(I)Recommendations
			 as to the continuation of the practice of measuring functional impairment by
			 using three repetitions during the examination as a criteria for evaluating the
			 effect of repetitive motion on functional impairment with supporting
			 rationale.
						(c)Report on
			 progress of Acceptable Clinical Evidence initiative
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to the Committee on Veterans' Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the progress of the Acceptable Clinical Evidence
			 initiative of the Department of Veterans Affairs in reducing the necessity for
			 in-person disability examinations and other efforts to comply with the
			 provisions of section 5125 of title 38, United States Code.
					(2)ContentsThe
			 report required by paragraph (1) shall include the following:
						(A)The number of
			 claims eligible for the Acceptable Clinical Evidence initiative during the
			 period beginning on the date of the initiation of the initiative and ending on
			 the date of the enactment of this Act, disaggregated by fiscal year.
						(B)The total number
			 of claims eligible for the Acceptable Clinical Evidence initiative that
			 required a medical examiner of the Department to supplement the evidence with
			 information obtained during a telephone interview with a claimant.
						(C)Information on
			 any other initiatives or efforts of the Department to further encourage the use
			 of private medical evidence and reliance upon reports of a medical examination
			 administered by a private physician if the report is sufficiently complete to
			 be adequate for the purposes of adjudicating a claim.
						
